Rowell, J.
1. Though one of the assignments of error in a petition for ceitiorari- may be that the verdict or judgment complained of is contrary to the evidence, and without evidence to support it, it is not (so far as this ground is concerned)' the duty of the judge of the superior court to sanction it, if there is a legal adequacy of testimony to support ■ the verdict or judgment, and if the weight of the testimony is not so strongly against the correctness of the finding as that, if on final hearing the answer supported the petition, the judge would feel that the interests of justice required a new trial. The judge of the superior court, on certiorari, should at the final hearing grant a new trial if he is satisfied that the finding complained of is wrong because contrary to the weight of the credible testimony in the case; but where, on the case as made by the petition, he sees that the finding is so well supported by evidence that -lie would not set it aside, even if the answer verified the case as made by the petition, it is proper for him to refuse to sanction the petition.
2.. Attacks upon a municipal ordinance can not be considered, when a copy of the ordinance does not appear in the record.
3. Complaint in general terms that illegal rulings were made, without setting out the nature of the rulings, constitutes no sufficient assignment of error. Judgment affirmed.